 44DECISIONS OF NATIONAL LABOR RELATIONS BOARDStarcraft CorporationandCommunications Workersof America,AFL-CIO. Case 17-CA-3705June 26, 1969DECISIONAND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSBROWN AND ZAGORIAOn April 4, 1969, Trial Examiner Robert Cohnissued his Decision in the above-entitled proceeding,finding that the Respondent had engaged in and wasengaging in certain unfair labor practices, andrecommending that it cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. The TrialExaminer also found that Respondent had notengaged in certain other unfair labor practicesalleged in the complaint and recommended dismissalas to them. Thereafter, Respondent filed exceptionsto the Trial Examiner's Decision and a supportingbrief.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial errorwas committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer'sDecision,the exceptions and brief, andthe entire record in this case,and hereby adopts thefindings,conclusions,and recommendations of theTrial Examiner with the following modification.We do not agree with the Trial Examiner'sfinding that Respondent dischargedGaryMundy inviolation of Section 8(a)(3) of the Act.Mundy had been employed by Respondent sinceJanuary 1967, in the shipping department. InSeptember 1968, before the Union began itsorganizing campaign,Jarvis, the foreman of theshipping department,announced to the shippers andtruckdrivers that the drivers were not allowed totalk to shippers loading trucks.' On October 8 or 9Mundy asked two truckdrivers, Guier and Andrews,if they were for the Union. After they respondedand Mundy began to walk away, Guier asked him aquestion about the Union.Mundy answered andmoved on.Although the three men spoke for only about aminute,Jarvisobservedtheconversation.OnOctober 9, Jarvis tookMundy to ProductionManager Fidler to be reprimanded,since this wasthe first violation of the new rule. Fidler askedMundy who started the conversation. Mundy statedThe GeneralCounsel alleged in the complaint amended at the hearingthat the promulgation and enforcementof this rule violated Sec.8(a)(l)The Trial Examinerfound,and we agree, that such promulgation andenforcement was not for antiunion purposes.that the two truckdrivers instigated it. Fidler gaveMundy a verbal warning for talking or loafing. Atno time did Fidler inquire into the subject of theconversation.Jarvis thereafter interviewed the two drivers whotold him that Mundy had started the conversation.The drivers repeated this to Fidler.' Consequently,Fidler asked Jarvis to seeMundyagain.Jarvisreplied that this was impossible since Mundy hadbeen in an accident at work the preceding day andhad not come to work that day. In this connection,there was a posted plant rule that all injuries on thejob had to be reported to the foreman and the officeimmediately.Mundy had not reported the accidentwhen it occurred, and Jarvis only learned of it thenext day after Mundy called in to tell a secretarythat he would be off work to see a doctor because ofthe accident.When the above facts were reported to Fidler, heand Jarvis, conferring with Plant Manager Reid,concluded that Mundy had violated three companyrules-talking to truckdrivers on the job, lying tosupervisors as to who started the conversation, andnot reporting an injury - and should be discharged.The discharge was made after a final interview withMundy on Monday, October 14.The Trial Examiner concluded, in substance, thatthealleged reasons forMundy's discharge werepretexts and that the real reason was Mundy's unionactivity.Contrary to the Trial Examiner, we are notsatisfied that the General Counsel has proved by apreponderance of the evidence that the Respondent'sassertedreasonsforMundy's dischargewerepretexts.As is apparent, Mundy violated the newrule prohibiting loafing or talking between driversand shippers. As is also apparent, in questioning thetruckdrivers aboutMundy's violation of this rule,Jarvis and Fidler concluded that Mundy had lied tothem.Finally,Mundy had failed to report hisaccident on the job immediately despite the postedrule to this effect. In the Respondent's view Mundywas guilty of three violations of its rules and he wasdischarged for that reason. Even assuming thatMundy were known to be an active union adherent,this alone would not immunize him from legitimatedisciplinaryaction.'There is no evidence thatRespondenttoleratedinotheremployeesaccumulated violations of rules similar to those forwhich Mundy was discharged, ° and there is no basisfor finding disparate treatment.Moreover, the record fails to reveal conduct orstatements by Respondent from which an impropermotivemightbeinferred.Underthesecircumstances, we find that the General Counsel has'Fidler and Plant Manager Reid had decided after Fidler saw the firstdriver,that if the second driver corroborated the first, Mundy would besuspended for 3 days for violating the no-talking or "loafing" rule.'Aerovox Corporation.172 NLRB No 97.'As noted in fn.2, supra,were Mundy's actions confined to talking tothe drivers and lying about who started the conversation,he would havebeen given a 3-day suspension but would not have been discharged.177 NLRB No. 6 STARCRAFT CORPORATIONnot proved that Respondent discharged Mundy for adiscriminatory reason and we shall dismiss thatallegation of the complaint.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, andherebyordersthatRespondent,StarcraftCorporation, Independence,Kansas, its officers,agents,successors,and assigns,shall take the actionset forth in the Trial Examiner's RecommendedOrder, as herein modified:1.Deletefromparagraph1(a)oftheRecommended Order of the Trial Examiner thewords "discharging or otherwise."2.Delete paragraphs 2(a), (b), and (c) from theRecommended Order of the Trial Examiner andreletter the subsequent paragraphs accordingly.3.Delete the words "discharging or otherwise"from the firstindented paragraphof the Appendix.4.Delete the fifth and sixth indented paragraphsfrom the Appendix.IT IS HEREBY FURTHER ORDERED that the complaintbe and it hereby is, dismissed insofar as it allegesviolations of the Act not found herein.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEROBERT COHN, TrialExaminer:This case, heard atIndependence,Kansas, on January15and 16, 1969,pursuant to an original chargefiledOctober 15, 1968,'and a complaint and notice of hearingdated December 9,presentsthequestionwhetherStarcraftCorporation(hereintheCompanyorRespondent)violatedSection8(a)(3) and (1) of the National Labor Relations Act, asamended(herein theAct),whenitsuspended and/ordischarged two of itsemployees because of their assertedactivitieson behalf ofCommunicationsWorkers ofAmerica, AFL-CIO (hereinthe Union). Also involved areseveral incidents of independent violationsof Section8(a)(1) of the Act as a resultof alleged acts andconductof Respondent's supervisors hereinafter detailed.Upon the entire record, my observation of thedemeanorof thewitnesses,and after full consideration ofthe helpfulposthearingbriefs filed by counsel for theGeneral Counsel and by counsel for therespondent, Imake the following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTThe Respondent,an Indiana corporation,is engaged inthe business of manufacturing and selling small boats,camping trailers,and related items with a facility locatedin Independence,Kansas, which is the only plant involvedinthisproceeding.Duringanannualperiod,theAll dates hereinafter refer to the calendar year 1968, unless otherwisespecified.45Respondent sells and ships finished products valued inexcess of$50,000 from its Kansas plant directly to pointslocated outside the State of Kansas. Upon these facts, Ifind,as the Respondent admits,that it is engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.II.THE LABOR ORGANIZATIONINVOLVEDThe Union,a national organization,exists,at least inpart, for the purpose of dealing with employers concerninggrievances,labor disputes,wages,rates of pay,hours ofemployment,orconditionsofwork on behalf ofemployees. It has, according to the uncontradicted andcredited testimony of its International representative,negotiatedcontractswithemployersonbehalfofemployees whom it represents.Based upon the foregoing,uncontradicted evidence,Ifind,contrary to the seemingcontentions of the Respondent,that the Union is a labororganization within the meaning of Section2(5) of theAct.III.THE UNFAIR LABOR PRACTICESA. TheAlleged Discrimination as Respects RichardStevensThe circumstances surrounding the suspension of thisemployee are not substantially in dispute and may berathersummarily disposed of. Stevens has been anemployee oftheCompanysinceOctober 1965, in thecamper department.Itwas he who initially contacted theUnion throughthe AFL-CIO at theKansas State Fair inHutchinson around September9 or 10,and advised thattherewas interest among the employees in forming aunion.Subsequently,he received a followup letter fromthe Union's representative,Jack Lovett (G.C. Exh.2), andthereafter an organizational meeting was arranged to beheld at the home of an employee of Respondent onOctober 2.At thatmeeting,which was attended byStevens aswellasGaryMundy,theotherallegeddiscriminatee in this case,Lovett explained the mannerand means by which the employees might carry on anorganizational campaign, and advised them of their legalrights.He also gave the employees union literature alongwith authorization cards and union buttons to distributeamong the other employeesof the Company.The followingday,October3,Stevens wore a unionbutton to workfor the firsttime,and continued to do sountilOctober 14, when the foreman,Richard Brown,approachedand advised Stevens as well as otheremployees in that departmentthat theycould not weartheirbuttonsanymore because it was a form ofadvertisingwhich was prohibited in the plant.'Brownfurther advised that unless the employees took the buttonsoff, they would be reprimanded.'Stevens, along with theother employees,removed their buttons for the remainderof that day.'The no-advertising rule was apparently instituted by the recently hiredplant manager,Reid, in the latter part of September, and announced byhim to the employees in a series of meetings which he held with theemployees at that time. According to Reid,the rule was announcedprimanly in anticipation of the upcoming political campaign and theresultingnecessityof limiting the distribution of literature andadvertisements in the plant.Neither the promulgation of the rule nor themeetings with the employees is charged as unfair labor practices in thecomplaint'This conduct is alleged in the complaint to constitute a violation of Sec 46DECISIONSOF NATIONALLABOR RELATIONS BOARDHowever, the following day, October 15, Stevens hadanother conversation with Brown about 7 a.m. in which heinquired whatBrown meantthe preceding day when hesaid that the employees would be reprimanded if theywore buttons. Brown replied that they would be taken tothe office. Stevens said that he intended to wear his buttonand he then put it on. Whereupon, about 10 or 15 minuteslater,Brown directed Stevens to come with him to theofficeofMr. Fidler, the production and personnelmanager.Fidler asked Stevens if he did not realize that he wasdisobeyingBrown's orders. The employee replied byinquiringwhether the Company realized it was interferingwith his federally protectedright to organize a union.Fidler then gave Stevens the option of takinghis unionbutton offand goingback to work, but Stevens retortedthat the only way he would return to work was with hispinon.Whereupon, Fidler advised that Stevens wassuspendedpendingfurther notification from the Company.After Stevens left, Fidler discussed the matter withPlantManager Reidwho suggested that they get in touchwith the Company's counsel and ascertainthe legal rightsinvolved.The following day, company counsel advisedReid that the Company was wrong and that Stevens wasright as respectsthis issue,and Stevens was notified about3 p.m. on October 16 to return to work the following day.Upon his return, he was advised by Foreman Brown thatthe reason he had been recalledwas becausehe had beencorrect and the Company wrong respecting employees'right to wear a union button while at work, that he wouldhe reimbursed for all wages lost as a result of hissuspension,and that there would be no "mark"againsthis recordas a resultof the incident.Moreover, accordingtoReid'stestimony,asupervisor'smeetingwasimmediately called in which the Stevens' case wasreviewed and the supervisors told what the Company haddone with respect to the matter.As far as the record shows, Stevens was reimbursed foralltime lost, and has worked continuously for theRespondentsince reinstatement.Analysis and Concluding Findings as Respects theStevens CaseIt is well settled that "the right of employees to wearunion insigniaatwork has long been recognized as aprotected activity. The promulgation of a rule prohibitingthewearing of such buttons constitutes a violation ofSection 8(a)(1) in the absence of evidence of `specialcircumstances' showing that such a rule is necessary tomaintainproductionanddiscipline[citingcases]."'Respondent here does not claim the existence of "specialcircumstances" as a defense to its promulgation andenforcement of the rule prohibiting the wearing of unionbuttons, but rather defends on the ground that it had a"good faith belief that Stevens, by wearing his unionbutton, was violating a lawful and valid rule restrictingadvertising which Reid had earlier instituted." (Resp. br.,p.34.)Without resorting to a discussion of whether afactual basis exists on this record for the assertion of sucha "good faith belief," the shortanswer isthat it wouldnot, in any event, constitute a good defense to this type of8(a)(1) ofthe Act.Such a threat to invoke sanctions against employees forengaging inconduct whichhas been heldto be protected under Section 7of the Act(FloridanHotel of Tampa. Inc137NLRB 1484, enfd asmodified onother grounds318 F.2d 545 (C A 5)) is a clear violation ofSec. 8(a)(I). I so findan 8(a)(1) violation since, as the above-quoted statementof the law specifies, the only exception is evidence of"specialcircumstances," showing that such a rule isnecessary to maintain production and discipline. No suchevidence is extant on this record.However,Respondent argues that in any event noremedial order should be forthcoming since Respondent,upon learning of its illegal conduct, took prompt andeffectivemeasures to rectify it. It is true that the Boardhas in the past, in some cases cited by Respondentinvolving varying factual situations, waived any obligationon the part of Respondent to take further remedial action.However,aspreviouslynoted,thediversefactualsituations in those cases make delineation of a decisionalprecedent difficult.The basic objective, as respects aremedial order in the instant case, is to make certain,within the realm of practicality, that the employees ofRespondent be advised of their statutory right to wear aunion button in the plant under circumstances where, ashere, one of their colleagues was suspended for doing so- although he subsequently returned to work. In my view,mere notification to supervisors of the facts of the case isinsufficient even if the supervisors are directed in turn toso advise the employees. The record here does not reflectany concerted effort on their part to do so. Nor does thefact that some employees continued to wear buttonsconstitute sufficient proof that the coercive effect has beendissipated.In sum,all this does not, in my judgment,substituteforanotice to the employees signed bymanagementthat they have a right to wear union buttonsfreely and without the danger of disciplinary steps beingtaken against them. Accordingly, I shall recommend theusual remedial provisions as respects a violation of thisnature.B. The No-Talking RuleThe complaint, as amended at the hearing, alleges thattheRespondent violated Section 8(a)(1) of the Act bypromulgating and enforcing a no-talking rule during thelatter part of September and the first part of October. TheRespondent,whiledenying a violation of the Act,concedes through its evidence that in fact such a rule wasannouncedandenforcedduringthisperiod(andsubsequently) limited to its employees employed astruckdrivers and those employed as shippers or loaders.Thus, the evidence shows that in the first part ofSeptemberRoy Jarvis,' foreman of the shippingdepartment (which included both truckdrivers andshippers), determined that an inordinate amount of timewas wasted - and therefore efficiency suffered-because of,conversations between the Respondent's truckdrivers andthe shippers or loaders. This situation arose, according toJarvis' testimony, because the truckdrivers normally hadno duties to perform while awaiting their trucks to beloaded, and they had a tendency to strike up conversationswith the shippers who were loading the trucks, therebyinterfering with the latters' work. Jarvis further testifiedthathe conferred concerning this matter with PlantManager Reid and advised the latter that he intended toannounce a no-talking rule to the drivers at the annualsafetymeeting which was scheduled for September 20.Reid agreed that this was a convenient and appropriatetime since it was probably the only time during the year'Floridan Hotel of Tampa. Inc,137 NLRB 1484, 1486'Although boththe complaint and posthearingbriefs refer to thisgentleman as "Jarvais,"he spelled his name omitting the second "a." STARCRAFT CORPORATION47that all of the truckdrivers were together. Accordingly,Jarvis announced in early September to the shippers thatsuch a rule would be placed in effect in a matter of a fewweeks.On Friday, September 20, at the truckdriverssafety meeting, Jarvis testified that he announced the ruleas follows:Itold the drivers that we were having interruptionsin shipping which was lowering our efficiency.We werenot getting the loads out that we should get out in thetime we should get them out.By them stopping in thereand talking to shipping,the shippers,they,in turn,stopped their work to talk to them.Also, they were told that they were not allowed inthe production areas or warehouse areas when they hadno reason to be there.ThefollowingMonday,September23,Jarvisannounced the rule to all of the shippers,as follows:A. This was possibly during the break when theywere all together,when they were all there.I told themthat we had told the drivers of this rule and that theyunderstood and that we had hope that shipping did too.They asked me what we weregoingto do about outsidedrivers talking to them.Q.When you say "outside driver", Mr. Jarvis, whatdo you mean?A.We have drivers coming in from our other plantin Indiana which is their home base there.We havedistributors that comein.Theyhave their own unitsand they come in and pick up loads.This is what I wasreferring to.Q.Go ahead and continue about what you saidabout the outside drivers in your answer.A. I told them that if they had a problem withinterference there, they should tell me and I wouldhandle the matter.Since the rule itself was never reduced to writing, theexact definition,meaning,and scope of the rule wasconstrued differently by both employees and managementrepresentatives,and even they were sometimes confused asto the exact nature and extent of the rule.For example, aspreviously noted, Jarvis,inannouncingthe rule to theshippers, testified that he told them that". . . while theshipping[sic]were on duty,that the drivers weren't tointerfere or interrupt their work. They weren't to talk tothe drivers unless it was a break time or lunch time." Onthe other hand, it is clear that Jarvis did not consider therule to constitute an absolute prohibition of conversationbetween the drivers and shippers since there were"important things"that it might be necessary for them toconverse about, such as the condition of the truck or themanner in which the trailer was loaded. This is confirmedby the testimony of Charles Guier, a truckdriver andwitnessfortheRespondent,who testified that hisunderstanding of the rule was that the Company did notwant them out there ". . . goofing around and visiting allthe time. I have been with Starcraft long enough to knowif you have got any business with them [shippers], they arenot going to say anything about it. . . .that if you havegot business with one of the boys there,you can go andask him whatever you want toask him.A lot of times wehave to have the loaders change the loads some for us,tighten wires or loosen wires so we can pull those polesbeforewe can get them loaded down right."Also,Lawrence Andrews, a truckdriver and witness for theRespondent, testified, in substance,that what Jarvis meantwas that no action would be taken if the truckdriverstalked to the shippers on business matters alone.Counsel for the General Counsel argues that the rulewas promulgated and enforced for the purpose ofinterruptingandcomplicatinganycommunicationsrelating to the Union as between the truckdrivers and theshippers,the former being over-the-road drivers whospend most of their time away from the plant.' I am inagreement with the contentions of the Respondent that theGeneral Counsel has not sustained his burden of proof onthis issue for the following reasons:1.The rule was announced in September prior to anyproof of knowledge by the Respondent that a unioncampaign was about to commence at the plant. The firstknowledge of the Respondent of union activity shown bythis record is on the morning of October 3 when someemployees first wore union buttons in the plant.2.The limitations of the rule itself detract from thepersuasivenessoftheGeneralCounsel'sargumentrespecting its purpose. That is to say, there were only 6truckdrivers and 14 shippers out of a unit of some 120 to130 employees. If Respondent's purpose was to prohibitcommunicationconcerningtheUnionamong itsemployees, the natural tendency would have been topromulgate a no-talking rule of wider application.'3.There is no showing that union activity wasconcentrated in this particular department so that specialrules were necessary to restrain or limit it.In short, there is no persuasive evidence in the record todetract from the Respondent's contention that the rulewas promulgated in an attempt to eradicate a source ofirritation and inefficiency caused by truckdrivers who werenot onduty interfering with the work of those employeeswho were.' Accordingly, I find and conclude that theGeneral Counsel has failed to sustain his burden of proofon this allegation of the complaint,and I will recommendthat the complaint be dismissed to that extent.C. The AllegedDiscriminatoryDischarge of GaryMundy1.Mundy's union activities; the pamphlet incidentMundy had been employed by the Company sinceJanuary 1967 in the shipping department. There, his dutiesconsisted primarily of loading and unloading boxcars andfreight cars from a loading platform, and he also engagedin such secondary duties as sweeping the floor and haulingproducts for storage. Foreman of the shipping departmentduring all times material was,as previously noted, RoyJarvis.Billy Boomis was assistant foreman and there weretwo leadmen named Spears and Reynolds. Although thereis some testimony in the record to the contrary, it appearsthatMundy's work record at the Company during hisemployment from January 1967 until he was terminatedon October 14, 1968, was,in general,satisfactory.Hereceived wageincreasesalong with other employees andduring one occasion acted as leadman in the absence ofone of the regular leadmen. His testimony that he did notreceive anywarningsor reprimands prior to October 9 isundenied on the record.''Itisclear that the rule relates only to conversations betweentruckdrivers on the one hand and shippers on the other and not as amongthe shippers as a group or, indeed,among any other classifications ofemployeesThe recordreflects that there was no general rule prohibiting talkingamong employees while at work, and that such talking was condoned bythe Company in all areas save the one at issue.'Truckdnvers were apparently the only classification of employeesallowed on plant premises when not on duty.'PlantManager Reid, who participated in the decisionto fireMundy, ashereinafter discussed, stated that he did not considerMundy a satisfactory 48DECISIONS OF NATIONAL LABOR RELATIONS BOARDMundy was one of theinstigatorsof the Union in theplant.He talked to other employees in September aboutbringing theUnion in, and attended the first unionmeeting on October 2. There, he receivedunionliterature,material, and authorization cards, which he carried towork with him the following morning. He also took aunion button which he wore. On October 3, prior tocommencing work, Mundy distributed at the plant someof the literature to fellow employees, and left a copy of abooklet entitled "YOUR LEGAL RIGHT TO JOIN AUNION IS GUARANTEED" on the top of his lunchbucket in a warehouse area. His first work duty thatmorning was to sweep the floor which took him about 15or 20 minutes, and thereafter he went to a loading areaand commenced loading a trailer. According to Mundy'stestimony, at about 8:30 that morning Foreman Jarvisapproached with Assistant Foreman Boomis behind him,Jarvis having pieces of paper in each hand which Mundybelieved to be union leaflets and other materials." JarvisaskedMundy if these (meaningthe union papers) werehis, to which Mundy replied that his leaflet was on hislunch bucket. Jarvis retorted that he found those on thefloor, to which Mundy acknowledged that one was his.When Jarvis inquired as to the ownership of the others,Mundy replied that he did not know since everyone in theplant had received them. Jarvis, in conclusion, stated,"Well, if you want it, you'd better get it in your pocket,"and walked off.Jarvis' testimony (which is substantially corroboratedby Boomis)is essentiallythat the Company was having acleanup campaign about this time and that, as he walkedthrough the warehouse which had just been cleaned, hesaw a piece of paper lying on the floor. He asked Boomiswhat it was to which the latter replied," I think it's apamplet [sic] of Mundy's." Jarvis picked up the paper,walked through the breezeway where Mundy was loadingthe trailer, and asked if it was his.Mundy answered, yes- that everybody in the plant had gotten them becausethey were handing them out at the gate.The foregoing incident is alleged in the complaint toconstitute coercive interrogation in violation of Section8(a)(1) of the Act. Assuming the veracity of Mundy'sversion (which I will do for purposes of discussion), Icannot agree that under the circumstances here involvedthe inquiry was coercive.In makingthis determination, Ihave considered persuasive- although not necessarilydeterminative-the tests for determining the proper limitsof interrogation formulated by the Court of Appeals fortheSecondCircuit inBourne,An Individual d/blaBourne Co. v. N.L.R.B."These factors are: (1) thebackground, particularly as it relates to the employer'shostility, if any; (2) the nature of the information sought,especiallywhere it appears designed to permitascertainment of the identity of employees and theirsupport of the union; (3) the identity of the questioner; (4)theplace and method of interrogation; and (5) theemployee based upon reports he received.However,Reid only came withtheRespondent in August 1968,and there was no written record of anyclaimed derelictions attributed to Mundy so that any testimony of Reid onthis point is necessarily hearsay.In any event,as subsequently pointedout, the Respondent relies solely on three stated reasons for the discharge,none of which related to Mundy's previous work record"All parties agree that Jarvis had union material in one hand,but Jarvisand Boomis contend that he had company papers such as bills of lading orshipping tickets in the other hand. I do not view the differences to besignificant insofar as resolution of the ultimate issue involvedtruthfulness of the reply. The Board applied theBournefactors inCannon Electric Company,151NLRB 1465,1470,with the caveat that "we consider these factorstentative only and not of general applicability,"" since "itis quite possible that intimidation will occur even if all, ormost, of these factors cut in favor of the employer.""An analysis of this incident in the tight of theBournefactors reveals that all-with one possible exception-cut infavor of the Company. That is to say, at least at thispoint in time, there is little if any evidence of employerhostility to the union campaign; the questioner is a lowlevel supervisor; the interrogation took place at the workplaceof the employee and not in a sanctum ofmanagement; and the employee answered the inquirytruthfully.While there might be gleaned from the inquirythat the purpose was to ascertain the identity of the unionadherents, it would seem just as reasonable to infer inthese particular circumstances, and in the light of thelegitimacy of the cleanup campaign of the Companywhich is unrebutted on the record, that the purpose was agood-faith one to seek compliance with the directive tokeep the plant clean and not have literature strewn about.In short, I find the evidence not sufficiently substantial toinfer that the inquiry may reasonably be said to have beenintimidatory or to have "convey[ed] an impression, rightlyor wrongly, that [the employer] is considering reprisalsagainst union supporters."" I shall therefore recommendthat this allegation in the complaint be dismissed.2.Events leading to the discharge of MundyOn October 8, between 9 and 10 a.m., Mundy wasreturning from securing a drink of water in the camperbuilding to his work station when he encountered two oftheCompany's truckdrivers (Guier and Andrews) whowere walking toward the building. The extent of theconversation,according toMundy's testimony, is asfollows:When I passed them, I asked them if they wereunion and they said no. So I started to walk away andBillGuier said, "What is this rumor about union?" Isaid,"I am trying to get union in the plant." Heproceeded to tell me he was a member of the TeamstersUnion and when he gets to be a certain age, he writesKansas City and retires or something. I turned aroundand went on.Q. [By Mr. Wacknov] About how long did thatconversation last,Mr. Mundy?A.Not over a minute, 45 seconds, something likethis.Q. Was Mr. Jarvis anywhere in the vicinity as far asyou knew?A. Not that I knew of.Q. Did he come up and talk to you and the truckdrivers?'A. No, sir.Q. So what did you do?A. I just went on back to work.Jarvis' version is that as he stepped out of his officeand started to the main office with some bills of lading, he"332 F.2d 47, 48."See alsoSouthwestern of Dallas Optical Company and Tru-Optics,Inc.,153 NLRB 33, 37. SeeN L.R.B v Camco, Inc,340 F 2d 803 (C.A.5, 1965)."Bok,The Regulation of Campaign Tactics in Representation Electionsunder the National Labor Relations Act, 78Harv. L. Rev 38, at 109,Cited inCannon,supra, 1470."Bok,supraat 106,cited inCannon,supra at1470. STARCRAFT CORPORATION49sawMundy,Guier,and Andrews standing talking. Hewalked over and asked Mundy if he had work to do towhich the latter made no reply and went back to thewarehouse.Further,according to Jarvis'testimony, thetruckdrivers inquired if they had a load to go out to whichJarvis replied that they might possibly later in the day."Sometime thereafter(apparently later in the day),Jarvis brought the incident to the attention of ProductionManager Fidler because,as Jarvis testified,this was thefirst time he had occasion to make a reprimand under thenew rule and he wantedto findout whether it should be averbal or written reprimand.Fidler suggested that JarvisbringMundy to his office, which was accomplishedshortly after work commenced on the morning of October9.As might be expected,there is some variance in thetestimony of the three individuals as to exactly whattranspired on this occasion.However,it seems clear thatMundy related that he had left his work area to secure adrink of water and had met the truckdrivers on his return,and that they had a conversation. Both Mundy and Jarvistestified that Fidler was anxious to learn who instigatedthe conversation and that when Mundy attempted todetail the substance thereof,"Fidler told him we weren'tconcerned with the conversation,we were just trying todetermine who talked to who.""Fidler gaveMundy averbal warning for talking and loafing on the job and toldhim to return to work."However,this was not the end of the matter as far astheCompanywas concerned.AfterMundy left Fidler'soffice, the latter instructed Jarvis to "follow this throughwith the drivers," and Jarvis left. According to Jarvis'testimony, he interviewed both truckdrivers twice eitherthat day (October 9) or thenext.The first occasion hespoke to the driver alone and asked the question whetherthey had stopped Mundy or Mundy had stopped them tohave the conversation.Ineach case the truckdriveradvised that Mundy had in fact stopped them; whereuponJarvis had the truckdriver repeat this statement in thepresence of Fidler.On neither of these occasions was thereany inquiry by either Jarvis or Fidler as to the subjectmatter ofthe conversation.On October 10, after Fidler had heard the recount ofthe incident from both truckdrivers, as aforesaid, heinstructed Jarvis to bringMundy back to his(Fidler's)office.Jarvis advised that this was not possible because hehad just found out that Mundy had hurt himself theprevious afternoon and had not reported for work thatday. In this connection,itisuncontradicted that on"It seems noteworthy at this juncture that both truckdrivers called aswitnessesby theRespondent corroborated Mundy's testimony to the extentof denying that Jarvis approached and said anything to them on thisoccasionAlso Mundy's testimony that the incident occurred on October 8rather thanOctober 9is substantiated by them,and I so find."Testimony of Jarvis"Mundy testifiedthat Fidler told him that he "had heard I had beendoing too much talking down there,and that if 1 didn't watch it, he wasgoing to have my job over it." The complaint alleges this to be a threat"to reprimand or discharge employees for engaging in activity for and onbehalf of theUnion."Ihave heretofore found that,althoughMundy mayhave attempted to and did state that the substance of the conversationrelated to union activity,it is clear from Mundy's own testimony citedabove,the testimony of Jarvis and Fidler,and subsequent events discussedinfra,that the management personnel were not seeking to learn the contentof the conversation-indeed they sought deliberately to eschew it. Evenaccording to Mundy's version of the incident,Fidler's threat related onlyto his "doing too much talking down there"without any reference to theUnion.Iam unable to agree with the General Counsel that this sort ofevidence is sufficient to support a finding of violation of Sec.8(a)(1), andwill recommend that the complaint be dismissed to that extent.October 9 Mundy was in the process of setting a doorwaybar- a bar that one places across the doorway uponwhich to lay boats when one is loading them - and thatthe leadman was holding him up while he was performingthis function.When Mundy told the leadman that he wasready to get down, the latter released him and Mundy fellon a timber lying on the floor. In the process he twistedhis ankle. One of the leadmen asked him if he wanted tosee a doctor, but Mundy replied that he did not think hewas hurt that badly. He continued to work the rest of theday,which consisted of finishing the loading of thatboxcar as well as the loading of two more trailers, withoutany particular trouble from the ankle.However, at home thatevening,the ankle began toswell to the extent that Mundy could not walk on it. Thefollowingmorning,onOctober 10,Mundy testifiedwithout contradiction that he called the plant and told thesecretary what had happened and that he was going to thedoctor. She directed him to contact the plant doctor andget an appointment.18Meanwhile, back at the plant on the afternoon ofThursday, October 10, Fidler and Jarvis were discussingthe situation respectingMundy. Fidler inquired whetherMundy had reported the accident and/or injury, andJarvis said no. Accordingly, it was concluded that Mundyhad, within the past 24 hours, committed infractions ofthree company policies: (1) loafing on the job; (2) lying tosupervisors (respecting who started the conversation withtruckdrivers); and (3) not reporting "an injury accident."Itwas then decided that Mundy's timecard would be"pulled" until it was ascertained why he did not report theinjury.The two men them summarized their actions toPlant Manager Reid who confirmed their conclusion. Reidtestified that he reviewedMundy's work record for thepurpose of determining whether or not there was anythingthere to strengthen his case, but concluded in the negative.It is clear from the record that the decision to dischargeMundy was made that Thursday afternoon as Reidtestified:Q. [By Mr. Wacknov] And you haddetermined notto fire this man until he had a hearing, is that correct?A.We had determined to fire him, unless there wassomethingthat we did not know about that he couldenlightenusonand that would mitigate thecircumstances.Q. Could you tell what conceivable thing he mighthave said to you that would have made you changeyour mind?A. I can't think of anything.The final interview took place on Monday, October 14,when Mundy reported to work. Present at the interview,which took place in Fidler's office, were Fidler, Jarvis,andMundy. Fidler advised Mundy that he was beingdischarged for three infractions, which Jarvis described"was enough for discharge:" loafing on the job, lying to asupervisor,andnotreportingan injury.19Mundy"The company doctor does not reside at the plant but is a privatephysician.Mundy saw him that day and his diagnosis was that there wasno fracture but only a bad sprain The doctor wrapped the ankle andinstructedMundy to stay on crutches for a couple of days."According to Mundy's testimony, the three reasons listed by Fidlerwere"not reporting an injury,lying to supervision,and not getting alongwith supervision"The latter factor,according to Jarvis' testimony, waslisted by Fidler,but was stated to have nothing to do with the discharge.This factor doubtless related to a situation which arose prior to the adventof the Union and apparently involved a personality conflict betweenAssistantForeman Boomis and Mundy which commenced long beforetheir employment at the Respondent.Mundy had approached Reid about 50DECISIONSOF NATIONALLABOR RELATIONS BOARDacknowledged that he was aware of a rule requiring thereporting of injuries,but averred that he did not think hehad been "hurt that bad."When Fidler advised Mundythat they had followed up his story with the twotruckdrivers and they had stated that it was Mundy whocommenced the conversation with them,Mundy toldFidler that he knew that the management officials wouldbelieve the truckdrivers rather than him, and inquiredwhether Reid was aware of the decision to discharge him.Mundy requested an interview with Reid,which wasgranted.Reid told Mundy that he had been kept advisedof the situation,and had confirmed the decision todischarge him.Mundy became rather angry and toldReid that he would be hearing from eitherthe CWA orthe NLRB.Analysis and Concluding FindingsInN.L.R.B. v.GreatDaneTrailers,Inc.,"theSupreme Court preceded to set forth and explain theelementsandburdensofproof involved in theestablishmentofa8(a)(3)violation.TheCourtdistinguished between a situation: (1)where the employerconduct was "inherently destructive" of employee rights,inwhich case"the employer has the burden of explainingaway, justifyingorcharacterizing`hisactionsassomething different than they appear on their face,'and ifhe fails, `an unfair labor practice charge is made out"'; (2)"On the other hand, when `the resulting harm to employeerights is...comparatively slight,and a substantial andlegitimate business end is served,the employer's conductisprima facie lawful,' and an affirmative showing ofimproper motivation must be made. ..Thus, in eithersituation,once it has been proved that the employerengaged in discriminatory conduct which could haveadversely affected employee rights tosomeextent, theburden is upon the employer to establish that he wasmotivatedby legitimateobjectivessinceproofofmotivation is most accessible to him."2'Applying the foregoing principles to the case at bar (Iwill assume that the instant situation falls within category2 above), the General Counsel proveda primafaciecaseof discrimination violative of Section 8(a)(3) by showingthat (1)Mundy wasengaged inconduct protected bySection 7; (2) that the Employer knew about it," and wasstrongly opposed to the Union coming into the plant;"and (3) that shortly thereafterMundy was summarilydischarged. 2°thismatter around the first of September and requested a transfer out ofthe department.However,this request was denied by Reid.There is noevidence of dissatisfaction by Mundy with supervision since that timeIdeem it unnecessary for the purpose of making the ultimate dispositionof this issue to resolve the particular variance in testimony, and willassume the correctness of the Respondent'switness' recollections on thispoint for the purpose of discussion."388 U.S. 26."Idatpp.33-34."In its brief,Respondent argues that the record does not show"with thenecessary degree of clarity that it had knowledge of union activity onMundy's part at the time of his discharge" (p. 47). 1 disagree The leafletincident of October 3 in which Mundy affirmed his union sympathies toForeman Jarvis is direct evidence of such knowledge. Also, it is reasonablyinferrable that Jarvis sawMundy wearing his union button that day.Finally,Reid implied knowledge of Mundy'sunion activities by histestimony that,were Respondent seeking to rid itself of active unionadherents,there were some much more militant than Mundy."On October17, 3 days after the discharge of Mundy, Respondent senta letter to all employees over the signature of Plant Manager Reid inwhich was expressed the Respondent's strong opposition to the Union'sThe burden then shifted to the Employer "to establishthat it was motivated by legitimate objectives .." Inthis case,Respondent relies,as it must,upon the threeinfractions cited toMundy as being, in Foreman Jarvis'language,"enough for discharge." However, upon closescrutiny, I cannot agree that under all circumstances ofthe case including Plant Manager Reid's recognition thatdischarge is a "pretty final action and we wanted to makesure we were being just, but firm ... " the Respondentsustained its burden. Thus, at the outset, two of the"infractions" resulted from a single incident which, evenaccordingtoRespondent'switnesses'versions,encompassed no more than a minute or two of theemployees' time. As previously discussed, the rule underwhich Respondent imposed the discipline was itself vagueand indefinite even to Respondent's management officials.Itwas clearly not a rule which absolutely proscribeddiscussion between the truckdrivers and shippers since itwas openly acknowledged by Foreman Jarvis that therewere times when"certain important things" might justifyan exception to the rule.2S Yet, in their subsequentinvestigation of the incident, the evidence is clear thatJarvis and Fidler, for reasons not explained in the record,studiously avoided any inquiry of the three employeesinvolved as to the substance of the conversation and thenecessity for it. In any event, disciplinary action in theform of a verbal reprimand was issued to Mundy for"loafing on the job." That action, however, did not closethe incident.Rather,Fidler then instructed Jarvis to"follow this through with the drivers" for the ostensiblepurpose ofascertainingwhether or not they were subjectto disciplinary action. The result, however, was not onlythat the truckdrivers were held blameless in the situationbut that, as a result of their statements which werecredited by the Respondent's agents,Mundy was heldsubject to further discipline arising from the sameincident. I am inclined to believe that, were not anotherconsideration involved, the Respondent, having meted outa verbal reprimand as a result of the incident, would havebeen content to let the matter rest there. However, at thatpoint, Fidler instructed Jarvis to bring Mundy before himagain,when he learned that Mundy was not presentbecause of his accident the previous day.It is of course true,asRespondent argues,that anemployee may be lawfully discharged for failing to reportcoming into the plant,and asserting that,interalto."We will fight theunion outsiderswitheveryounce of energywe have byusing everylegalmeans necessary for the best interest of our good employees." (G. C Exh.5.)While the letter was not attacked in the complaint as a violation of theAct, it maynonetheless be utilized in assessing motivationSouthern DeskCompany,116 NLRB 1168, 1174-77, enfd. 246 F 2d 53 (C A 4, 1957); seealsoHendrixManufacturingCompany, Inc v. N.L R.B, 321F.2d 100(C.A 5, 1963), in which the court said that a "legally anti-union"speech"is properly'background'against which to measure statements,conduct,and the like made by other management spokesmen," Affirmed.Independent,Inc. d/b/a The Daily Advertiser v. N L R.B ,406 F 2d 203,fn I (C.A 5)"Respondent takes issue with this conclusion in its brief(p. 45) where itis stated:"Rather than summarily discharging Mundy, Respondent gavehim a full opportunityto be heard." I cannot accept this argument in theface of Plant Manager Reid's testimony,above quoted,to the effect thatunless, during the final interview,there arose extenuating circumstances ofwhich he could not conceive,Mundy would be discharged.See, e g.,United States Rubber Companyv.N L R.B.,384 F.2d 660(C.A 5, 1967),where the court stated: "Perhaps most damning is thefactthat bothBrewster and Morales were summarily discharged after reports of theirmisconduct. .without being given any opportunity to explain or givetheir versions of the incidents.""Jarvis asserted that the main purpose of the rulewas to stop "lengthytalks which did not refer to business matters " STARCRAFT CORPORATION51anaccidentor for violating company safety rules.However, this is only correct if, in fact, such is the "truepurpose" or "real motive" for the discharge.26 Howeverthe circumstances here do not, in my judgment, satisfythis criterion.Thus, industrial experience teaches that there are amultitude of occurrences in a modern day manufacturingplant which might come under the classification of an"injury-accident" which are never reported simply becausethey are so insignificant that an employee would beembarrassed in so doing.Examples would be such thingsas a particle in an eye which is quickly removed,a bittentongue in the cafeteria, a small blister,and so on,adinfinitum.If such an incident is utilized by an employeeforhispersonaladvantage(suchasprovidinganopportunity to leave the plant) and the accident remainsunreported, there would certainly be good reason for areprimand.In the instant case, however,Mundy concludedinitially that the accident was noninjurious,and showedhis industry and loyalty to the Employer by continuing towork the remainder of the day. It was only that eveningthat the accident showed itself to be injurious, and the factis thatMundy reported the injury to the Employer thefollowingmorning.However, these factors were givenlittle if any significance by Respondent's officials who,rather,bore down on Mundy's failure to report theaccident immediately because of possible large economicliabilitywhich could accrue to the Company as a result.2iThat this was not ofreal concern to Respondent in thiscase is reflected by the cavalier fashion in which it washandledbymanagement officials.Thus,althoughasupervisor is also required to make a written report of theaccident,Jarvis' testimony is quite vague as to when, ifever, he accomplished this. His testimony on this point isas follows:Q. [By Mr. Wacknov] My question is, have you evermade a report on Mr. Mundy's accident or injurywhichever it was?A. I'm sure I did.Q.When did you make this report?A. Possibly Monday after we had talked to him.Q. Do you know that you made it Monday after youhad talked to him?A. I said possibly I made it Monday, I don't recallexactly ifitwas Monday when I made it.Q.What did you do aboutinvestigating this matterin order to make out your report?A. I couldn't talk to the man, he wasn't there on theday the injury happened. When we talked to him onMonday this is when, I don't recall exactly when Imade the report whether it was on Monday or not.Q. Couldthat have been a week later a week afterMonday?A. I don't think so.Q. Do you have that report in your file, Mr. Jarvis?A. It should bein the accident reports or in the mainoffice file."SeeRadioOfficers'Unionv.N.L R.B., 347 U.S17, 43;Local357,Teamsters[Los Angeles-SeattleMotor Express/ v. N.L R.B.,365 U.S667, 675.Stated another way: "The mere existence of valid grounds for adischarge is no defense to a charge that the discharge was unlawful unlessthe discharge was predicated solely on those grounds, and not by a desireto discourage union activity."N.L.R B v Symons MfgCo.,328 F 2d 835(C A. 7)."Reid testified as to two cases where the Company had been involved inthe settlement of injury claims of several thousand dollars in which noaccident report had been filed.Neither PlantManger Reid nor Production MangerFidler testified that they were certain that an accidentreportwas filed in this case not did the Respondentproduce such a report at the hearing. Under allconditions, I can only conclude that, contrary to therequirement, a written report in this matter was neverfiled by the foreman and that the only real significance ofthe incident was to provide Respondent with a "cause" forthe discharge.The frailty of Respondent's defense is further revealed,inmy view, by the admission of Production ManagerFidler that had Mundy's derelictions occurred over a longperiod of time, "it is very possible that Mr. Mundy wouldnot have been discharged"; but, since the infractions weretelescoped in a short period of time, they assertedlyprovided sufficient cause for discharge. However, for thereasons heretofore cited, it appears that both incidentswere blown up entirely out of proportion to their intrinsicworth and I can only conclude that the reason for doingso was because Respondent had another motive, whichwas the real motive for the discharge.38Finally,Respondent contends, as Reid testified: "If wewere going after union, militant union participaters [sic],therewas fairer game than Mr. Mundy I thought."However, the record establishes, as previously noted, thatMundy was one of the first and most active adherents oftheUnion initially, and that Respondent knew about it.The fact that it did not thereafter weed out other unionadherentsdoesnotdetractfromafindingofdiscriminatorymotivation as to one of them. See, e.g.,Nachman Corp. v. N.L.R.B.,337 F.2d 421 (C.A. 7).Iconclude that Respondent did not sustain its burdenof establishing that the discharge was prompted bylegitimateobjectives,and, accordingly, I find that thedischarge of Mundy on October 14 was in violation ofSection 8(a)(3) and (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III,above,occurringinconnectionwithRespondent'sinterstate operations described in section I, above, have aclose,intimate,and substantial relationship to trade,traffic,and commerce among the several States and tendto lead to labor disputes burdening and obstructingcommerce and the free flow thereof.Upon the basis of the foregoing findings of fact, andupon the record as a whole, I make the following:CONCLUSIONS OF LAW1.StarcraftCorporation,Respondent herein, is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.Communication Workers of America, AFL-CIO, isa labor organization within the meaning of Section 2(5) ofthe Act.3.By discriminating against employees in order todiscourageunionmembership among its employees,"I find appropriate to the instant situation the languageof thecourt inthe recent case ofShattuck Denn Mining Corporationv.N.L R.B.,362F.2d 466, 470 (C.A 9)If he [the Trial Examiner]finds that the stated motive for a discharge isfalse,he certainly can infer that there is another motive. More than that,he can infer that the motive is one that the employer desires to conceal-an unlawful motive - at least where, as in this case, the surroundingfactstend to reinforce that inference. 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent engaged in,, and is engaging in, unfair laborpractices within the meaning of Section 8(a)(3) and (1) ofthe Act.4.By interferingwith,restraining,and coercingemployees in the exercise of rights guaranteed in Section 7of the Act,theRespondent has engaged in, and isengaging in, unfair labor practices within the meaning ofSection 8(a)(1) of the Act.5.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and(7) of the Act.THE REMEDYHaving found that the Respondent has engaged incertain unfair labor practices,Iwill recommend that itcease and desist therefrom and take certainaffirmativeaction designed to effectuate the policiesof the Act.Having found that the Respondent discriminatedagainstGaryMundyby terminating his employmentbecause he engaged in activities protectedby the Act, Iwill recommend that the Respondent be orderedto offerhimimmediatereinstatementtohisformerorsubstantially equivalent position,without prejudice to hisseniority or other rights and privileges,and make himwhole for anyloss of earnings he may havesuffered byreason of the discrimination against him. Backpay shall becomputed in accordance with the formulaprescribed bythe BoardinF.W.WoolworthCompany,90 NLRB 289,andIsis Plumbing&HeatingCo.,138 NLRB 716.Having foundthattheRespondent discriminatedagainstRichard Stevens by suspending his employmentbecause he engaged in activities protectedby the Act, buttheRespondent having already reinstated him and madehim whole for any loss of earnings,Iwill not recommendreinstatement and backpay as to him. My RecommendedOrder will onlyrequire thattheEmployernotify allemployees of such action by the postingof a notice to thateffect.RECOMMENDED ORDERUpon the basis of the foregoing findings andconclusions,and upon the entirerecordin this case, Irecommend that the Respondent,Starcraft Corporation,its officers, agents, successors,and assigns,shall:1.Cease and desist from:(a)Discouraging membership in and activities on behalfof Communications Workers of America,AFL-CIO, orany other labor organization,by discharging or otherwisediscriminating in regard to hire or tenure of employmentor any term or condition of employment.(b)Threatening employees with reprisals should theywear union buttons in the plant.(c)In any like or related manner interfering with,restraining,or coercing employees in the exercise of therighttoself-organization,toform,join,orassistCommunications Workers of America, AFL-CIO, or anyother labor organization,to bargain collectively throughrepresentatives of their own choosing,and to engage inother concerted activities for the purpose of collectivebargaining or other mutual aid or protection,or to refrainfrom any and all such activities.2.Take the following affirmative action which it isfound will effectuate the policies of the Act:(a)OfferGaryMundy immediate and fullreinstatement to his former-or substantial equivalentposition without prejudice to seniority or other rights andprivileges previously enjoyed, and make him whole for anyloss of earnings suffered as a result of the discriminationagainst him in the manner provided in the section of thisDecision entitled "The Remedy."(b) Preserve and, upon request,make available to theBoard or its agents,for examination and copying, allpayrollrecords,socialsecuritypaymentrecords,timecards,personnel records and reports, and all otherrecords relevant and necessary to analyze and determinethe amount of backpay due and the rights of Gary Mundyunder the terms of this Order.(c)NotifyGaryMundy if presentlyserving in theArmed Forces of the United States of his right to fullreinstatement upon application in accordancewith theSelective Service Act and the Universal Military Trainingand Service Act, as amended,after discharge from theArmed Forces.(d) Post at its Independence,Kansas,plant copies ofthe attached notice marked "Appendix."" Copies of saidnotice, on forms providedby theRegional Director forRegion 17,afterbeing duly signed by its authorizedrepresentative,shall be posted by Respondent immediatelyupon receipt thereof,and be maintainedby it for 60consecutivedaysthereafter,inconspicuousplaces,includingallplaceswhere notices to employees arecustomarily posted.Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(e)Notify theRegionalDirector for Region 17, inwriting,within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.30IT IS FURTHER RECOMMENDED that the complaint hereinbe dismissed as to all alleged but not herein found."In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals,the words"aDecree of the United States Court ofAppeals Enforcing an Order"shallbe substituted for the words "aDecision and Order.""In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read:"Notify the Regional Director forRegion 17,inwriting,within 10 days from the date of this Order, whatsteps Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL NOTdiscourage membership in or activitieson behalf of Communications Workers of America,AFL-CIO,oranyother labor organization, bydischargingorotherwise discriminating against ouremployees in regard to their hire or tenure ofemployment or any term or condition of employment.WE WILL NOTthreaten our employees with reprisalsshould they wear buttons in the plant.WE WILLNOT in any like or related manner interferewith,restrain,or coerce our employees in the exerciseof their rights to self-organization,to form labororganizations,tojoinorassistCommunicationsWorkers of America,AFL-CIO,or any other labororganization,tobargaincollectivelythroughrepresentatives of their own choosing, and to engage in STARCRAFT CORPORATIONother concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or torefrain from any and all such activities.We have offered Richard Stevens immediate and fullreinstatement to his former position without prejudiceto any seniority or other rights and privileges previouslyenjoyed,and have made him whole for any loss of paysuffered as a result of the discrimination against him.WE WILL offer GaryMundy immediateand fullreinstatement to his former or substantially equivalentpositionwithout prejudice to any seniority or otherrights and privileges previously enjoyed,and make himwhole for any loss of pay suffered as a result of thediscrimination against him.WE WILL notify GaryMundy if presently serving inthe ArmedForces of the United States of his right tofull reinstatement upon application in accordance with53the Selective Service Act and the Universal MilitaryTraining and Service Act, as amended,after dischargefrom the Armed Forces.DatedBySTARCRAFT CORPORATION(Employer)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions,they may communicatedirectlywith the Board'sRegional Office,610 FederalBuilding,601East 12th Street,Kansas City,Missouri64106,Telephone 816-374-4181.